 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 559-4000
   Facsimile: (559) 559-4099
 5

 6 Attorneys for the
    United States of America
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            CASE NO. 6:19-mj-00030

11              Plaintiff,                                STIPULATION AND ORDER TO
                                                          CONTINUE PRELIMINARY
12      v.                                                HEARING

13   RAMONCHITO RACION

14              Defendants.

15

16                                           BACKGROUND

17           Defendant Racion made an initial appearance on June 17, 2019 pursuant to an arrest

18 warrant issued in conjunction with a Criminal Complaint. On August 28, 2019. This matter is
19 currently scheduled for a preliminary hearing on September 5, 2019, following a request by the

20 parties to continue the date. On August 28, 2019, the United States a plea offer to the defendant.

21 The offer is contingent on the defendant entering a plea of guilty prior to indictment. Also, on or

22 about August 22, 2019, the government made available additional discovery to the defendant.

23 Due to the size of the discovery, defense counsel and the government are coordinating

24 transmission of that discovery. Defense counsel has requested an additional continuance of the

25 preliminary hearing to review discovery and speak with the defendant regarding the plea offer.

26           Federal Rule of Criminal Procedure 5.1(d) provides that the time limits relating to

27 preliminary hearings may be extended “one or more times” with the defendant’s consent and a

28 showing of good cause. Here, the parties agree that there is good cause for the extension, as

29                                                    1
30
 1 defense counsel require time to review discovery and because a potential pre-indictment

 2 resolution would represent an efficient resolution of the matter. The parties request that a

 3 preliminary hearing be re-set for October 31, 2019.

 4          The parties also agree that time should be excluded under the Speedy Trial Act, 18

 5 U.S.C. § 3161(b), which requires an indictment within 30 days of a defendant’s arrest or service

 6 of a summons, for defense preparation, plea negotiation, and continuity of counsel.

 7

 8                                   STIPULATION AND ORDER

 9

10          IT IS HEREBY STIPULATED by and between the parties hereto, and through their

11 respective attorneys, that the preliminary hearing currently set for September 5, 2019 be

12 continued to October 31, 2019. The parties agree to exclude time under the Speedy Trial Act

13 from September 5, 2019 to October 31, 2019, because the interest of the public and of the

14 defendant in a public indictment and trial are outweighed by the need for defense preparation,

15 plea negotiation, and continuity of counsel.

16

17                                                               Respectfully submitted,

18                                                               McGREGOR W. SCOTT

19                                                               United States Attorney

20

21 DATED: August 29, 2019                                By:     /s/ Michael G. Tierney           _

22                                                               Michael G. Tierney
                                                                 Assistant United States Attorney
23

24

25 DATED: August 29, 2019                                By:     /s/ Eric v. Kersten___________
26                                                               Eric V. Kersten
27                                                               Attorney for Ramonchito Racion

28

29                                                   2
30
 1                                         ORDER

 2
            The preliminary hearing currently set for September 5, 2019 is continued to October 31,
 3
     2019 at 2:00 pm before the duty magistrate. The period from September 5, 2019 to October
 4
     31, 2019 shall be excluded under the Speedy Trial Act. The Court finds that the interest of the
 5
     public and of the defendant in a public indictment and trial are outweighed by the need for
 6
     defense preparation, plea negotiation, and continuity of counsel.
 7

 8
     IT IS SO ORDERED.
 9

10      Dated:     August 29, 2019                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29                                                   3
30
